Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, Species VII (fig. 8) in the reply filed on 04/02/2021 is acknowledged.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6-8, 11, 12, 15, 21-23, 26 and 27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Edwards et al. (US 20110042784 A1; hereinafter “Edwards”).

In re Claim 1, Edwards discloses a method for forming a chip package structure (FIGS. 4A-4E), comprising: 

forming a heat-spreading wall structure 430 (barrier element can be formed of metal as disclosed in para 44. Thus, the barrier element functions as a heat-spreading wall structure) over the substrate 420, wherein the heat-spreading wall structure 430 is adjacent to the chip 410, and there is a first gap (as shown in fig. 4B, hereinafter “G1”) between the chip 410 and the heat- spreading wall structure 430; 
forming a first heat conductive layer (thermal material 440 in the reservoir region 460; hereinafter 460) (fig. 4E, ¶ 0047) in the first gap (“G1”); 
forming a second heat conductive layer (thermal material 440 above the chip 410; hereinafter 440) (fig. 4D; ¶ 0045) over the chip 410; and 
disposing a heat-spreading lid 450 (¶ 0047) over the substrate 420 to cover the heat-spreading wall structure 430, the first heat conductive layer 460, the second heat conductive layer 440, and the chip 410, wherein the heat-spreading lid 450 is bonded to the substrate 420, the heat-spreading wall structure 430 (bonded via layer 460), the first heat conductive layer 460, and the second heat conductive layer 440.

In re Claim 2, Edwards discloses the method for forming the chip package structure (figs. 4A-4E) as claimed in claim 1, wherein the first heat conductive layer 460 is in direct contact with the heat-spreading lid 450, the second heat conductive layer 440, the heat-spreading wall structure 430, and the substrate 420 after disposing the heat-spreading lid 450 over the substrate 420.

In re Claim 3, Edwards discloses the method for forming the chip package structure (figs. 4A-4E) as claimed in claim 1, wherein the second heat conductive layer 440 is in direct contact with the heat-spreading lid 450, the first heat conductive layer 460, and the chip 420.

In re Claim 6, Edwards discloses the method for forming the chip package structure (figs. 4A-4E) as claimed in claim 1, wherein the chip 410 is bonded to the substrate 420 through a bump 411 (¶ 0043), there is a second gap (hereinafter “G2”) between the chip 410 and the substrate 420, the bump 411 is in the second gap (“G2”), and the method further comprises: 
forming an underfill layer 412 (¶ 0043) in the second gap (“G2”) before forming the heat-spreading wall structure 430 over the substrate 420 (as shown in figs. 4A-4B), wherein the underfill layer 412 surrounds the bump 411.

In re Claim 7, Edwards discloses the method for forming the chip package structure (figs. 4A-4E) as claimed in claim 6, wherein the first heat conductive layer 460 is in direct contact with the underfill layer 412.

In re Claim 8, Edwards discloses the method for forming the chip package structure (figs. 4A-4E) as claimed in claim 1, wherein the forming of the heat-spreading wall structure over the substrate comprises: bonding the heat-spreading wall structure 430 to the substrate 420 through an adhesive layer (¶ 0044, The barrier element 430 may be coupled with the substrate by any reasonable means such as, for example, by using an adhesive material like silicone, epoxy, or solder (e.g., PbSn, AgSn, or the like)).

In re Claim 11, Edwards discloses the method for forming the chip package structure (figs. 4A-4E) as claimed in claim 1, wherein the first heat conductive layer 460 surrounds the chip 410, and the heat-spreading wall structure 430 surrounds the first heat conductive layer 460.

In re Claim 12, Edwards discloses a method for forming a chip package structure (FIGS. 4A-4E), comprising: 
bonding a chip 410 to a substrate 420 (fig. 4A; ¶ 0043); 

forming a heat conductive layer 460 (fig. 4E, ¶ 0047) between the chip 410 and the heat-spreading wall structure 430, wherein the heat conductive layer 460 has a lower portion and an upper portion, and the lower portion is narrower than the upper portion (fig. 4E); and 
bonding a heat-spreading lid 450 (¶ 0047) to the substrate 420, the heat-spreading wall structure 430 (bonded via layer 460), and the upper portion of the heat conductive layer 460.

In re Claim 15, Edwards discloses the method for forming the chip package structure (figs. 4A-4E) as claimed in claim 12, wherein the heat conductive layer 460 is in direct contact with the heat-spreading lid 450, the heat-spreading wall structure 430, and the substrate 420.

In re Claim 21, Edwards discloses the method for forming the chip package structure (figs. 4A-4E) as claimed in claim 12, further comprising: forming an underfill layer 412 (¶ 0043) between the chip 410 and the substrate 420 before forming the heat- spreading wall structure 430 over the substrate 420 (as shown in figs. 4A-4B), wherein the heat conductive layer 460 is in direct contact with the underfill layer 412.

In re Claim 22, Edwards discloses the method for forming the chip package structure (figs. 4A-4E) as claimed in claim 12, wherein a width of the lower portion of the heat conductive layer 460 continuously decreases toward the substrate 420.

In re Claim 23, Edwards discloses a method for forming a chip package structure (FIGS. 4A-4E), comprising: 
bonding a chip 410 to a substrate 420 (fig. 4A; ¶ 0043); 

forming a first heat conductive layer 460 (fig. 4E, ¶ 0047) between the chip 410 and the heat-spreading wall structure 430;
forming a second heat conductive layer 440 (fig. 4D; ¶ 0045) over the chip 410, wherein an upper portion of the first heat conductive layer 460 is between the second heat conductive layer 440 and the heat-spreading wall structure 430; and 
bonding a heat-spreading lid 450 (¶ 0047) to the substrate 420, the heat-spreading wall structure 430 (bonded via layer 460), the first heat conductive layer 460, and the second heat conductive layer 440.

In re Claim 26, Edwards discloses the method for forming the chip package structure as claimed in claim 23 (FIGS. 4A-4E), further comprising: 
forming an adhesive layer (¶ 0044; “The barrier element 430 may be coupled with the substrate by any reasonable means such as, for example, by using an adhesive material like silicone, epoxy, or solder”. Hereinafter “Bottom_adhesive”) over the substrate 420 before forming the heat-spreading wall structure 430 over the substrate 420, wherein the heat-spreading wall structure 430 is formed over the adhesive layer, and a lower portion of the first heat conductive layer 460 is adjacent to the adhesive layer (“Bottom_adhesive”).

In re Claim 27, Edwards discloses the method for forming the chip package structure as claimed in claim 26 (FIGS. 4A-4E), wherein the lower portion of the first heat conductive layer 460 is in direct contact with the adhesive layer (“Bottom_adhesive”) and the substrate 420.


Claim(s) 1, 4, 5 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Kweon et al. (US 20190318994 A1; hereinafter “Kweon”)

In re Claim 1, Kwon discloses a method for forming a chip package structure (FIG. 5), comprising: 
disposing a chip 160 over a substrate 122 (¶ 0026); 
forming a heat-spreading wall structure 130 (¶ 0034) over the substrate 122, wherein the heat-spreading wall structure 130 is adjacent to the chip 160, and there is a first gap (hereinafter “G1”) between the chip 160 and the heat- spreading wall structure 130; 
forming a first heat conductive layer 180 (¶ 0026) in the first gap (“G1”); 
forming a second heat conductive layer 590 (¶ 0052) over the chip 160; and 
disposing a heat-spreading lid 520 (¶ 0053-0054) over the substrate 122 to cover the heat-spreading wall structure 130, the first heat conductive layer 180, the second heat conductive layer 590, and the chip 160, wherein the heat-spreading lid 520 is bonded to the substrate 122, the heat-spreading wall structure 130, the first heat conductive layer 180, and the second heat conductive layer 590 (the heat-spreading lid 520 is bonded to underlying layers via bumps 550).

In re Claim 4, Kwon discloses the method for forming the chip package structure as claimed in claim 1 (fig. 5), wherein a first thermal conductivity of the second heat conductive layer 590 is greater than a second thermal conductivity of the first heat conductive layer 180, and the second thermal conductivity is greater than a third thermal conductivity of air (¶ 0027-0029; the first heat conductive layer 180 comprises a silicone resin and the second heat conductive layer 590 comprising electrically conductive traces, same as Applicant’s disclosure and therefore it will meet the thermal conductivity relationships).

In re Claim 5, Kwon discloses the method for forming the chip package structure as claimed in claim 1 (fig. 5), wherein the heat-spreading wall structure 130 has a sidewall (slanted sidewall of hashed line area) facing the chip 160, the sidewall has a recess (being slanted, the sidewall forms recess), and the recess is filled with the first heat conductive layer 180.

In re Claim 10, Kwon discloses the method for forming the chip package structure as claimed in claim 1 (fig. 5), wherein the first heat conductive layer 180 is softer than the second heat conductive layer 590 (¶ 0027-0029; the first heat conductive layer 180 comprises a silicone resin and the second heat conductive layer 590 comprising electrically conductive traces, same as Applicant’s disclosure).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Edward as applied to claim 12 above and further in view of Yim et al. (US 20100078791 A1; hereinafter “Yim”).

In re Claim 13, Edwards discloses the method for forming the chip package structure (figs. 4A-4E) as claimed in claim 12, wherein the heat-spreading lid 450 comprises a top plate (upper 
Edwards does not expressly disclose a first distance between the chip and the heat-spreading wall structure is less than a second distance between the heat-spreading wall structure and the lid sidewall structure.
In the same field of endeavor, Yim discloses a method for forming the chip package structure (fig. 1A) wherein a first distance between the chip 200 and the heat-spreading wall structure 280 is less than a second distance between the heat-spreading wall structure 280 and the lid sidewall structure 220, 115 (¶ 0044; distance between the chip 200 and the dam 280 is maintained at 100 to 200 .mu.m, and the distance between the dam and landing pads is maintained at 50 to 150 .mu.m).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the teachings of Yim into the method of Edwards.
One would have been motivated to do so and maintain the relative distances between the chip and the heat-spreading wall structure and between the heat-spreading wall structure and the sidewall of the heat-spreading lid in order to have an improved thermal reliability of the package.

Claim(s) 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Edward as applied to claim 23 above and further in view of Li et al. (US 20150001701 A1; hereinafter “Li”).

In re Claim 24, Edwards discloses the method for forming the chip package structure as claimed in claim 23 outlined above.
Edwards does not expressly disclose the method further comprising: forming an adhesive layer over the heat-spreading wall structure before forming the first heat conductive layer between the chip and the heat-spreading wall structure, wherein the first heat conductive layer is partially between the adhesive layer and the second heat conductive layer.
In the same field of endeavor, Li discloses a method for forming the chip package structure (fig. 8) comprising forming an adhesive layer 308 over the heat-spreading wall structure 202 (¶ 0037, 0041).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the teachings of Li into the method of Edwards and form an adhesive layer over the heat-spreading wall structure before forming the first heat conductive layer between the chip and the heat-spreading wall structure in order to firmly attach the heat-spreading wall structure with the heat-spreading lead.
The combined teachings of Edwards and Li disclose wherein the first heat conductive layer is partially between the adhesive layer and the second heat conductive layer.

In re Claim 25, the combined teachings of Edwards (FIGS. 4A-4E) and Li (fig. 8) disclose the method for forming the chip package structure as claimed in claim 24, wherein the adhesive layer is in direct contact with the heat-spreading wall structure, the heat- spreading lid, and the first heat conductive layer.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILUFA RAHIM whose telephone number is (571)272-8926.  The examiner can normally be reached on M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NILUFA RAHIM/Primary Examiner, Art Unit 2893